DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with GREG HSU on 07/06/22.

The application has been amended as follows:

Claim 1 will now read as:
A power supply device disposed on an aircraft to provide a power to the aircraft, wherein the aircraft has an average required power value, and the power supply device comprises: 
a secondary battery; 
a first transformer coupled between the secondary battery and the aircraft; and 
a fuel cell coupled to the aircraft and adapted to provide a first output current to the aircraft; 
wherein the first transformer has an output voltage set value, and provides a second output current of the secondary battery to the aircraft when a first output end voltage of the fuel cell is lower than the output voltage set value; wherein the output voltage set value is in a voltage range with a fuel cell output power between the maximum power value of a characteristic curve of the fuel cell and the average required power value of the aircraft; 
wherein the power supply device further comprises a switch coupled between an output end of the secondary battery and an output end of the fuel cell, and the switch is connected and causes the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than a second output end voltage at the output end of the secondary battery.

Claim 10 will now read as:
A flying tool, comprising: an aircraft having an average required power value; and 
a power supply device disposed on the aircraft to provide a power to the aircraft and comprising: 
a secondary battery; 
a first transformer coupled between the secondary battery and the aircraft; and 
a fuel cell coupled to the aircraft and adapted to provide a first output current to the aircraft; 
wherein the first transformer has an output voltage set value, and provides a second output current of the secondary battery to the aircraft when a first output end voltage of the fuel cell is lower than the output voltage set value; 
wherein the output voltage set value is in a voltage range with a fuel cell output power between the maximum power value of a characteristic curve of the fuel cell and the average required power value of the aircraft; 
wherein the power supply device further comprises a switch coupled between an output end of the secondary battery and an output end of the fuel cell, and the switch is connected and causes the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than a second output end voltage at the output end of the secondary battery.

Claim 15 will now read as:
The power supply method according to claim 11, further comprising:
disconnecting the switch and causing the fuel cell to stop charging the secondary battery when a SOC of the secondary battery reaches a pre-set capacity.

Response to Amendment

	Currently, the pending Claims are 1-4, 6-13, 15-18. The examined Claims are 1-4, 6-13, 15-18, with Claims 1, 3-4, 6-11, 13, 15, 17-18 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended (1) Claim 1 to require that the power supply device further comprises a switch coupled between an output end of the secondary battery and an output end of the fuel cell, and the switch is connected and causes the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than a second output end voltage at the output end of the secondary battery, (2) Claim 8 to be in independent form and comprise all of the instantly claimed limitations in addition to the previously recited second transformer, (3) Claim 10 to be in independent form and comprise substantially the same structural limitations as Claim 1, (4) Claim 11 to require that the power supply device further comprises a switch coupled between an output end of the secondary battery and an output end of the fuel cell, and the power supply method further comprises: connecting the switch and causing the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than a second output end voltage at the output end of the secondary battery, and (5) Claim 17 to be in independent form and comprise all of the instantly claimed limitations in addition to the previously recited second transformer.

	Accordingly, Applicant argues that the prior art of record neither teaches nor suggests, at a minimum, the limitations of the aforementioned Claims (Pages 10-15 of Remarks). Applicant argues that Jungreis does not disclose that switch Q3 (i.e. a component of buck converter (24)) is configured, or is capable of being configured, to turn on based on a relationship between the output voltage of the fuel cell and the output voltage of the battery (Page 12 of Remarks). Further, Applicant argues that while Jungreis discloses that the buck converter (regarded as a “second transformer”) provides charging current to the battery, Jungreis does not disclose that the buck converter is configured, or is capable of being configured, to have an input voltage set value relevant to the boost converter (regarded as a “first transformer”), and also that Jungreis does not disclose that the fuel cell is configured, or is capable of being configured, to charge the battery according to a relationship between the output end voltage of the fuel cell and the input voltage set value of the buck converter (Page 14 of Remarks). Furthermore, Applicant argues that Crumm does not cure said deficiencies in Jungreis (Pages 12, 14-15 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-4, 6-13, 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1, 8, 10-11, 17 are Jungreis et al. (US 6,369,461), Crumm et al. (US 2011/0071706), and Strele et al. (“Power Management for Fuel Cell and Battery Hybrid Unmanned Aerial Vehicle Applications”).

Jungreis teaches a power conditioner for providing electrical power to a load (Abstract, col. 1 lines 6-9). As illustrated in Figure 1, Jungreis teaches that the power conditioner comprises a load, a secondary battery (22), a DC/DC boost converter (12), and a fuel cell (10) which provides a first output current to the load (col. 2 lines 6-51). As illustrated in Figure 1, Jungreis teaches that the power conditioner further comprises a buck converter (24) that is coupled between the fuel cell and the secondary battery, wherein when the fuel cell has enough reserve power to both charge the secondary battery and power the load, the fuel cell charges the secondary battery via the buck converter (col. 2 lines 42-51). Regarding the method of operating the power conditioner, Jungreis teaches that the fuel cell is configured to provide a voltage to the load, and the secondary battery is configured, when needed, to provide current to the load via the boost converter (col. 2 lines 6-51). Jungreis teaches that the boost converter specifically allows for full control of the output of power from the battery routed through the boost converter (col. 2 lines 17-41). Jungreis teaches that during instances of load step changes when the output of the fuel cell alone is insufficient, the secondary battery also provides current to the load in accordance with the desired output of the boost converter until the fuel cell is able to support the entire load (col. 2 lines 16-51).
Crumm teaches a method for managing power flow within an aerial vehicle comprising both a fuel cell and a battery (Abstract). Crumm teaches that aircraft powered by fuel cells are particularly advantageous due to their extended operational time over extended distances, low noise level, and low thermal signature ([0002]). Furthermore, Crumm teaches that said aircraft may utilize a hybrid power system comprising a fuel cell and a battery, wherein the battery may be utilized to meet short-term component power requirements and/or provide power to the aircraft so as to augment the fuel cell ([0003]-[0004]).
Strele teaches power management for unmanned aerial vehicles (UAVs) powered by hybrid fuel cell/battery systems (Title, Abstract). As illustrated in Figure 15, Strele teaches an electrical circuit architecture for use in UAVs (See “2.11 ASU APM Circuit” on pages 48-50). As illustrated in Figure 15, Strele teaches that the circuit comprises a fuel cell and a battery, wherein while the fuel cell is directly connected to a bus (which, in turn, routes power to delivered from the fuel cell to the load), the battery is connected to said bus through a switch (Q1) (See “2.11 ASU APM Circuit” on page 48). Strele teaches that when the switch is open (i.e. non-conductive), only the fuel cell delivers power to the load, whereas when the switch is closed (i.e. conductive), both the fuel cell and the battery deliver power to the load (See “2.11 ASU APM Circuit” on pages 48). Strele teaches that the switch may be closed during the takeoff and initial climb phases of a UAV flight profile in order to ensure that maximum power is delivered to the load (See “2.11 ASU APM Circuit” on pages 48). Strele teaches that when the cruise flight phase is reached, the switch may be opened so that only the fuel cell powers the load in order to help minimize overall energy losses (See “2.11 ASU APM Circuit” on pages 48).

However, independent Claims 1, 10-11 each generally require, among a plurality of other limitations, (1) that the first transformer has an output voltage set value, and provides a second output current of the secondary battery to the aircraft when a first output end voltage of the fuel cell is lower than the output voltage set value wherein the output voltage set value is in a voltage range as instantly claimed, and (2) that the power supply device further comprises a switch coupled between an output end of the secondary battery and an output end of the fuel cell, and the switch is connected and causes the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than a second output end voltage at the output end of the secondary battery.
Furthermore, independent Claims 8, 17 each generally require, among a plurality of other limitations, (1) that the first transformer has an output voltage set value, and provides a second output current of the secondary battery to the aircraft when a first output end voltage of the fuel cell is lower than the output voltage set value wherein the output voltage set value is in a voltage range as instantly claimed, and (2) that a second transformer coupled between the fuel cell and the secondary battery has an input voltage set value higher than the output voltage set value of the first transformer wheren when the first output end voltage of the fuel cell is equivalent to or higher than the input voltage set value the fuel cell charges the secondary battery.

Jungreis does not disclose that switch Q3 (i.e. a component of buck converter (24)) is configured, or is capable of being configured, to turn on based on a relationship between the output voltage of the fuel cell and the output voltage of the battery. While Jungreis discloses that the buck converter (regarded as a “second transformer”) provides charging current to the battery, Jungreis does not disclose that the buck converter is configured, or is capable of being configured, to have an input voltage set value relevant to the boost converter (regarded as a “first transformer”), and Jungreis does not disclose that the fuel cell is configured, or is capable of being configured, to charge the battery according to a relationship between the output end voltage of the fuel cell and the input voltage set value of the buck converter. Furthermore, Jungreis does not explicitly teach that the boost converter is not explicitly structured so as to exhibit an output voltage set value in a voltage range in accordance with the instant Claims. Furthermore, neither Crumm nor Strele cures the aforementioned deficiencies in Jungreis, or otherwise suggests the aforementioned limitations of the instant Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729    

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729